Case 3:21-cv-01763-M Document 1-3 Filed 07/29/21   Page 1 of 8 PageID 12




                         EXHIBIT
                           "B"
Case 3:21-cv-01763-M Document 1-3 Filed 07/29/21                    Page 2 of 8 PageID 13                FILED
                                                                                             6/16/2021 3:48 PM
                                                                                                FELICIA PITRE
2 CIT/ ES                                                                                     DISTRICT CLERK
                                                                                           DALLAS CO., TEXAS
                                                                                             Gay Lane DEPUTY
                                                 DC-21-07670

                                  CAUSE NO. _ _ __

  KIMBERLY PHILLIPS                             §                IN THE DISTRICT COURT
      Plaintiffs                                §
                                                §
                                                §            44th
                                                §
  vs.                                           §                        JUDICIAL DISTRICT
                                                §
                                                §
  JAMES MARTIN AND J.B. HUNT                    §
  TRANSPORT, INC.                               §
      Defendants                                §                DALLAS COUNTY, TEXAS
                                                §
                                                §




                           PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        1.    COMES NOW, KIMBERLY PHILLIPS, hereinafter called Plaintiff, complaining

of and about JAMES MARTIN and J.B. HUNT TRANSPORT, INC., hereinafter called

Defendants, and for cause of action show unto the Court the following:

                        I. DISCOVERY CONTROL PLAN LEVEL

        2.    Plaintiffs intend that discove1y be conducted under Discovery Level II.

                                ll. PARTIES AND SERVICE

        3.    Plaintiffs, KIMBERLY PHILLIPS, is an individuals who resides in Oklahoma

State and may be contacted through Plaintiffs Counsel.

        4.    Defendant, JAMES MARTIN, is an Individual who is a resident of Texas. He may

be served with process at her/his home at the following address: 18880 Marsh Ln, Dallas 75287,

or wherever she may be found. Service of said Defendant can be effected by personal delivery.

        5.    Defendant, J.B. HUNT TRANSPORT, INC., is a Texas Corporation and may be

served with process with their registered agent, Corporation Service Company D/B/A+ at the
Case 3:21-cv-01763-M Document 1-3 Filed 07/29/21                        Page 3 of 8 PageID 14




registered office 211 E. 7th Street, Suite 620, Austin, TX 78701, or wherever the registered agent

may be found.

                               III. JURISDICTION AND VENUE

       6.       The subject matter in controversy is within the jmisdictional limits of this court.

       7.       This court has jurisdiction over the parties because Defendants are Texas residents.

       8.       Venue in Dallas County is proper in this cause under Section 15.002(a)(l) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or omissions

giving rise to this lawsuit occurred in this county.

    IV. RESPONDEAT SUPERIOR/JOINT ENTERPRISE/VICARIOUS LIABILITY
          FMCSA LIABILITY AND COURSE & SCOPE OF EMPLOYMENT

       9.       J.B. HUNT TRANSPORT, INC., is legally responsible to the Plaintiff for the

negligent conduct of JAMES MARTIN under the legal doctrines ofrespondeat superior, agency,

and/or ostensible agency, because Defendant, JAMES MARTIN was, at all times material to this

lawsuit, an agent, ostensible agent, servant, employee of, or in joint enterprise with J.B. HUNT

TRANSPORT, INC. and was acting within the course and scope of such agency or employment

at the time of the collision made the basis of this lawsuit. As a result, Defendant, J.B. HUNT

TRANSPORT, INC., is liable for all of the negligent acts committed by Defendant, JAMES

MARTIN.

       10.      At the time of the occmTence in question, Defendant JAMES MARTIN was the

statutory employee of Defendant J.B. HUNT TRANSPORT, INC. pursuant to Federal Motor

Carrier Safety Regulations, 49 C.F.R. § 390.5. The Texas Court of Appeals, Fort Worth, in Morris

v. JTM Materials, Inc., 78 S.W.3d 28, 37-38 (Tex. App.-Ft. Wmth 2003, no pet.), noted that with

respect to a business affecting interstate commerce, a "motor carrier's liability for equipment and


                                                  2
Case 3:21-cv-01763-M Document 1-3 Filed 07/29/21                        Page 4 of 8 PageID 15




dlivers .. .is not governed by the traditional common-law doctrines of the master-servant

relationship and respondeat superior. Instead, an interstate carrier is vicariously liable as a matter

of law ... for the negligence of its statutory employee drivers." (Emphasis added).

                                            V. FACTS

       11.     On or about April 22, 2021, Plaintiff was traveling in Dallas County, Texas when

Defendants caused a collision with the Plaintiff. As a result of the collision, Plaintiff suffered

serious bodily injuries. The 2017 White Freightliner operated by JAMES MARTIN belonged to

Defendant J.B HUNT TRANSPORT, INC.

                        VI. PLAINTIFF'S CLA™ OF NEGLIGENCE
                                   AGAINST JAMES MARTIN

       12.     Defendant had a duty to exercise the degree of care that a person of ordinary

prudence would use to avoid hann to others under circumstances similar to those described herein.

       13.     Plaintiffs injuries were proximately caused by Defendant's negligent, careless and

reckless disregard of said duty.

       14.     The negligent, careless and reckless disregard of duty of Defendant consisted of,

but is not limited to, the following acts and omissions:

               A       In that Defendant failed to keep a proper lookout for Plaintiffs safety that
                       would have been maintained by a person of ordinary pmdence under the
                       same or similar circumstances;

               B.      In that Defendant failed to yield as a person of prudent care would have
                       done;

               C.      In that Defendant failed to tum his/her motor vehicle in an effo1t to avoid
                       the collision complained of;

               D.      In that Defendant failed to operate a motor vehicle as a person using
                       ordinary prudent care would have done;



                                                  3
Case 3:21-cv-01763-M Document 1-3 Filed 07/29/21                     Page 5 of 8 PageID 16




              E.      In that Defendant failed to maintain a clear and reasonable distance between
                      Plaintiff's motor vehicle and Defendant's motor vehicle which would pennit
                      Defendant to bring his/her motor vehicle to a safe stop without colliding
                      into Plaintiff's motor vehicle;

              F.      Tn that Defendant failed to keep such distance away from Plaintiff's motor
                      vehicle as a person using ordinary prudent care would have done;

              G.      In that Defendant was operating his/her motor vehicle at a rate of speed
                      which was greater than that would have been operated by a person of
                      ordinary prudence under the same or similar circumstances; and

              H.      In that Defendant failed to apply his/her brakes to his/her motor vehicle in
                      a timely and prudent manner and/or wholly failed to apply bis/her brakes in
                      order to avoid the collision in question.

               VU. DAMAGES FOR PLAINTIFF KIMBERLY PHILLIPS

       15.    As a direct and proximate result of the occunence made the basis of this lawsuit,

Plaintiff, KIMBERLY PHILLIPS, was caused to suffer serious bodily injuries, and to incur the

following damages for which Plaintiff seeks monetaty relief of over $100,000.00 but not more

than $1,000,000.00:

              A.      Reasonable medical care and expenses in the past. These expenses were
                      incmTed by Plaintiffs, KIMBERLY PHILLIPS, for the necessary care and
                      treatment of the injuries resulting from the accident and/or the aggravation
                      of prior injuries and such charges are reasonable and were usual and
                      customaty charges for such services in Dallas County, Texas;

              B.      Reasonable and necessary medical care and expenses which will in all
                      reasonable probability be inctmed in the future;

              C.      Physical pain and suffering in the past;

              D.      Physical pain and suffering in the future;

              E.      Loss of earnings in the past;

              F.      Loss of earning capacity which will, in all probability, be inctmed in the
                      future;

              G.      Mental anguish in the past;

                                                4
Case 3:21-cv-01763-M Document 1-3 Filed 07/29/21                         Page 6 of 8 PageID 17




                H.      Mental anguish in the future;

                I.      Physical Impairment in the past; and

                J.      Physical Impainnent in the future.

                            VIII. DEMAND FOR TRIAL BY JURY

         16.    Plaintiff demands a jury trial and tenders the appropriate fee with this petition.

                              IX. REQUEST FOR DISCLOSURE

         17.    Under Texas Rules of Civil Procedure 194, Plaintiff requests that Defendants

disclose, within 30 days of the service of this request, the infonnation or material described in rule

194.2.

                                            X. PRAYER


         18.    WHEREFORE,           PREMISES           CONSIDERED,         Plaintiff,   KIMBERLY

PIDLLIPS, respectfully prays that the Defendants, JAMES MARTIN and J.B. HUNT

TRANSPORT, INC., be cited to appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for the Plaintiff against Defendants for damages in an amount within

the jurisdictional limits of the Comi; together with pre-judgment interest (from the date of injury

through the date of judgment) at the maximum rate allowed by law; post-judgment interest at the

-legal rate, costs of court; and such other and further relief to which the Plaintiffs may be entitled - - - - - - - -

at law or in equity.




                                               Respectfully Submitted,

                                                  5
Case 3:21-cv-01763-M Document 1-3 Filed 07/29/21            Page 7 of 8 PageID 18




                                        KGS LAW GROUP

                                        By:/slA~tj4(td4

                                        Abraham Garcia
                                        State Bar No. 24078005
                                        Carlos A. Saldana
                                        State Bar No. 24086403
                                        Brandon A. Kinard
                                        State Bar No. 24079744
                                        150 W Parker Rd, Suite 705-B
                                        Houston, Texas 77076
                                        Telephone No. (281) 962-7772
                                        Facsimile No. (281) 962-7773
                                        Email: kgs@kgslawgroup.com
                                        ATTORNEYS FOR PLAINTIFF




TO DEFENDANT:
You MUST DELIVER TmS IMMEDIATEL y
TO YOUR INSURANCE COMPANY WHO WAS
INSURING THE VEHlCLE YOU WERE DRIVING
AT THE TIME OF THE ABOVE ACCIDENT.




                                          6
             Case 3:21-cv-01763-M Document 1-3 Filed 07/29/21                                         Page 8 of 8 PageID 19


                                Automated Certificate of eService
       This automated certificate of service was created by the efiling system.
       The filer served this document via email generated by the efiling system
     - on the date and to the persons listed below. The rules governing
       certificates of service have not changed. Filers must still provide a
       certificate of service that complies with all applicable rules.

        BRANDON KINARD on behalf of ABRAHAM GARCIA
        Bar No. 24078005
        KGS@KGSLAWGROUP.COM
        Envelope ID: 54488210
        Status as of 6/17/202110:07 AM CST

        Case Contacts

         Name                             BarNumber        Email                             TimestampSubmitted       Status

         ABRAHAM GARCIA                                    KGS@KGSLAWGROUP.COM               6/16/2021 3:48:39 PM     SENT




- - - - - - ----- - - - - - -   --   --   ------   -   -   ------   - ---------   ---   -----------   ------------   --------------
